Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 1 of 14 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 BRITTANY GRAHAM,

                Plaintiff,                            Case No.:
 v.

 SARASOTA MOTORCARS, LLC,
 TAFEL MOTORS, INC., and
 SARASOTA TOY CARS, LLC d/b/a
 SARASOTA TOYOTA,

             Defendants.
 ___________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, BRITTANY GRAHAM, by and through her undersigned

 counsel and sues the Defendants, SARASOTA MOTORCARS, LLC, TAFEL MOTORS,

 INC. and SARASOTA TOY CARS, LLC d/b/a SARASOTA TOYOTA. (hereinafter referred

 to “Defendants”) and states as follows:

                               JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367.

        2.      Venue lies within the United States District Court for the Middle District of

 Florida, Tampa Division because a substantial part of the events giving rise to this claim

 occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).




                                           Page 1 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 2 of 14 PageID 2




                                           PARTIES

         3.     Plaintiff, BRITTANY GRAHAM, is an adult resident of Charlotte County,

 Florida. At all times material, Plaintiff was an employee of Defendants within the meaning of

 the Title VII of the Civil Rights Act of 1964 and the Florida Civil Rights Act.

         4.     Defendant, SARASOTA MOTORCARS, LLC, is a Foreign Limited Liability

 Company authorized and doing business in this Judicial District. At all times material,

 SARASOTA MOTORCARS, LLC, employed Plaintiff. At all times material, SARASOTA

 MOTORCARS, LLC employed the requisite number of employees and, therefore, is an

 employer as defined by the Title VII of the Civil Rights Act of 1964 and the Florida Civil

 Rights Act.

         5.     Defendant, TAFEL MOTORS, INC., is a Foreign Profit Corporation authorized

 and doing business in this Judicial District. At all times material, TAFEL MOTORS, INC.,

 employed Plaintiff. At all times material, TAFEL MOTORS, INC. employed the requisite

 number of employees and, therefore, is an employer as defined by the Title VII of the Civil

 Rights Act of 1964 and the Florida Civil Rights Act.

         6.     Defendant, SARASOTA TOY CARS, LLC. is a Florida Limited Liability

 Company authorized and doing business in this Judicial District. SARASOTA TOY CARS,

 LLC is a successor-in-interest of SARASOTA MOTORCARS, LLC and/or TAFEL

 MOTORS, INC. and, therefore, is an employer as defined by the Title VII of the Civil Rights

 Act of 1964 and the Florida Civil Rights Act.

         7.     Defendants are an integrated enterprise/single employer or joint employers of

 Plaintiff.



                                          Page 2 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 3 of 14 PageID 3




                                   GENERAL ALLEGATIONS

         8.      At all times material, Defendants acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         9.      At all times material, Plaintiff was qualified to perform her job duties within

 the legitimate expectations of her employer(s).

         10.     Plaintiff has retained the undersigned counsel to represent her in this action and

 is obligated to pay them a reasonable fee for their services.

         11.     Plaintiff requests a jury trial for all issues so triable.

                            ADMINISTRATIVE PREREQUISITES

         12.     On March 26, 2020, Plaintiff timely filed her Charge of Discrimination with the

 Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

 Human Relations (“FCHR”).

         13.     On September 3, 2020, the EEOC issued a Dismissal and Notice of Rights

 related to Plaintiff’s Charge of Discrimination. This Complaint is filed within ninety (90) days

 of the issuance of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions

 precedent to filing this Complaint.

         14.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

 claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

 and eighty (180) days have passed since the filing of the Charge.

                                   FACTUAL ALLEGATIONS

         15.     In or around December 2019, Plaintiff began her employment with Defendants

 as Internet Director.



                                             Page 3 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 4 of 14 PageID 4




         16.    During Plaintiff’s employment with Defendants, Plaintiff understood that she

 was performing her job to the expectation of Defendants.

         17.    Shortly after Plaintiff’s employment began with Defendants, Barry Procope

 (Salesperson) began harassing Plaintiff on a daily basis. For example, Procope referred to

 Plaintiff as a “bitch,” “fucking bitch,” and “cunt.”

         18.    On one occasion, a female customer heard Procope call Plaintiff a “bitch.”

         19.    Procope was aggressive with Plaintiff and would say things like “don’t touch

 my fucking customers.”

         20.    Plaintiff’s co-workers heard Procope make vulgar and harassing comments to

 Plaintiff and would comment to Plaintiff’s supervisors: “are you guys not going to do anything

 about this?”

         21.    Starting in approximately mid-January 2020, Plaintiff began reporting

 Procope’s treatment to John Davis (Sales Manager), Sam Ari (Sales Manager), and Joe

 Atkinson (Executive Vice President/acting General Manager). The typical response was that

 management would talk to Procope but his behavior did not change; rather, it escalated.

         22.    On February 11, 2020, Davis met with Procope regarding his behavior toward

 Plaintiff.

         23.    Following the meeting with Davis (and after Davis left the dealership), Procope

 went to Plaintiff’s department. Plaintiff asked Procope if there was anything that she could do

 to assist him. Procope ignored Plaintiff and told Robert Miller not to trust anyone except for

 Tony Poignard. Again, Plaintiff asked if there was anything that she could do to help Procope




                                           Page 4 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 5 of 14 PageID 5




 and he ignored Plaintiff for a second time. At that point, Robert Miller stated to Procope:

 “Barry, Brittany is talking to you.” Procope stated: “I have nothing to say to that bitch.”

        24.     Plaintiff asked Procope to leave the department. Procope began raising his

 voice to the point where Poignard had to gesture for Procope to lower his voice. Procope stated

 that he would not leave the office and they could not make him.

        25.     During this exchange, Procope again called Plaintiff a “bitch” and took steps

 toward Plaintiff in threatening manner.

        26.     After the incident, Plaintiff spoke with Robert Mulroy (Sales Manager),

 explained what happened, and stated that Procope needed to be written-up and should not be

 permitted to behave in that manner. Mulroy simply stated: “can’t we all just get along?”

        27.     On February 12, 2020, Plaintiff spoke to Atkinson about the situation from

 February 11, 2020. Atkinson told Plaintiff to put the information in an email and send it to

 Plaintiff’s managers. Plaintiff complied and sent an email to Atkinson, Davis, Mulroy, and

 Ari regarding the February 11, 2020 incident with Procope. Plaintiff noted that the disrespect

 and confrontation coming from Procope was escalating and seemingly reaching higher levels

 each time. Furthermore, Plaintiff requested that a plan be executed to fix the situation.

        28.     Nothing was done to stop Procope’s behavior. Based on information and belief,

 Defendants did not protect Plaintiff from Procope because Procope was one of, if not the top

 producing salesperson at the dealership.

        29.     After sending the email, Plaintiff’s responsibilities and authority began to get

 stripped away. For example, on February 17, 2020, for the first time Plaintiff was not invited

 to a managers’ meeting.



                                            Page 5 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 6 of 14 PageID 6




        30.     On March 2, 2020, Plaintiff was terminated from employment with Defendants.

 Atkinson and Barbie Bartels (Office Manager) informed Plaintiff of the termination.

 Specifically, Atkinson told Plaintiff that Defendants were “moving in a different direction with

 the department.” Plaintiff was not provided any other reason for her termination.

        31.     Following Plaintiff’s termination, Plaintiff was replaced by a male.

                                        COUNT I
                              TITLE VII—SEX HARASSMENT

        32.     Plaintiff, BRITTANY GRAHAM, re-alleges and adopts, as if fully set forth

 herein, the allegations stated in Paragraphs one (1) through thirty-one (31).

        33.     Plaintiff, a female, is a member of a protected class under Title VII of the Civil

 Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

        34.     The aforementioned actions by Barry Procope constitute unwelcome sex-based

 harassment.

        35.     The harassment was sufficiently severe or pervasive to alter the terms and

 conditions of Plaintiff’s employment.

        36.     Defendants knew or should have known of the harassment of Plaintiff.

        37.     The aforementioned actions created a hostile environment and constitute

 discrimination on the basis of gender/sex, in violation of Title VII.

        38.     The sex-based harassment and conduct of Barry Procope created a hostile work

 environment which interfered with Plaintiff’s ability to perform her job.

        39.     Defendants’ actions were intentional and encouraged an environment where

 degradation based on sex was common and tolerated.




                                           Page 6 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 7 of 14 PageID 7




        40.     Defendants’ unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federally-protected rights of Plaintiff.

        41.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff prays for the following damages against Defendants:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and

                h.      For any other relief this Court deems just and equitable.

                                 COUNT II
               FLORIDA CIVIL RIGHTS ACT—SEXUAL HARASSMENT

        42.     Plaintiff, BRITTANY GRAHAM, re-alleges and adopts, as if fully set forth

 herein, the allegations stated in Paragraphs one (1) through thirty-one (31).

        43.     Plaintiff, a female, is a member of a protected class under the Florida Civil

 Rights Act, Chapter 760, Florida Statutes (“FCRA”).

        44.     The aforementioned actions by Barry Procope constitute unwelcome sex-based

 harassment.




                                           Page 7 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 8 of 14 PageID 8




        45.     The harassment was sufficiently severe or pervasive to alter the terms and

 conditions of Plaintiff’s employment.

        46.     Defendants knew or should have known of the harassment of Plaintiff.

        47.     The aforementioned actions created a hostile environment and constitute

 discrimination on the basis of gender/sex, in violation of the Florida Civil Rights Act.

        48.     The sex-based harassment and conduct of Barry Procope created a hostile work

 environment which interfered with Plaintiff’s ability to perform her job.

        49.     Defendants’ actions were intentional and encouraged an environment where

 degradation based on sex was common and tolerated.

        50.     Defendants’ unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the state-protected rights of Plaintiff.

        51.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff prays for the following damages against Defendants:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and



                                           Page 8 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 9 of 14 PageID 9




                h.       For any other relief this Court deems just and equitable.

                                           COUNT III
                               TITLE VII - SEX DISCRIMINATION

        52.     Plaintiff, BRITTANY GRAHAM, re-alleges and adopts, as if fully set forth

 herein, the allegations stated in Paragraphs one (1) through thirty-one (31).

        53.     Plaintiff, a female, is a member of a protected class under Title VII of the Civil

 Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

        54.     By the conduct described above, Defendants engaged in unlawful employment

 practices and discriminated against Plaintiff on account of her sex by terminating Plaintiff’s

 employment.

        55.     Defendants’ adverse employment action toward Plaintiff was motivated by sex-

 based considerations.

        56.     Defendants’ unlawful and discriminatory employment practices toward

 Plaintiff were intentional.

        57.     Defendants’ unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federal-protected rights of Plaintiff.

        58.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff prays for the following damages against Defendants:

                a.       Back pay and benefits;

                b.       Prejudgment interest on back pay and benefits;

                c.       Front pay and benefits;




                                           Page 9 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 10 of 14 PageID 10




                  d.       Compensatory damages for emotional pain and suffering,

                           inconvenience, loss of enjoyment of life and humiliation;

                  e.       Punitive damages;

                  f.       Attorneys’ fees and costs;

                  g.       Injunctive relief; and

                  h.       For any other relief this Court deems just and equitable.

                                   COUNT IV
                 FLORIDA CIVIL RIGHTS ACT - SEX DISCRIMINATION

          59.     Plaintiff, BRITTANY GRAHAM, re-alleges and adopts, as if fully set forth

   herein, the allegations stated in Paragraphs one (1) through thirty (30).

          60.     Plaintiff, a female, is a member of a protected class under the Florida Civil

   Rights Act, Chapter 760, Florida Statutes (“FCRA”).

          61.     By the conduct described above, Defendants engaged in unlawful employment

   practices and discriminated against Plaintiff on account of her sex by terminating Plaintiff’s

   employment.

          62.     Defendants’ adverse employment action toward Plaintiff was motivated by sex-

   based considerations.

          63.     Defendants’ unlawful and discriminatory employment practices toward

   Plaintiff were intentional.

          64.     Defendants’ unlawful and discriminatory employment practices were done with

   malice or with reckless indifference to the state-protected rights of Plaintiff.

          65.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

   continues to suffer damages.


                                             Page 10 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 11 of 14 PageID 11




          WHEREFORE, Plaintiff prays for the following damages against Defendants:

                  a.      Back pay and benefits;

                  b.      Prejudgment interest on back pay and benefits;

                  c.      Front pay and benefits;

                  d.      Compensatory damages for emotional pain and suffering,

                          inconvenience, loss of enjoyment of life and humiliation;

                  e.      Punitive damages;

                  f.      Attorneys’ fees and costs;

                  g.      Injunctive relief; and

                  h.      For any other relief this Court deems just and equitable.

                                         COUNT V
                                  TITLE VII – RETALIATION

          66.     Plaintiff, BRITTANY GRAHAM, re-alleges and adopts, as if fully set forth

   herein, the allegations stated in Paragraphs one (1) through thirty-one (31).

          67.     Plaintiff engaged in protected activity by opposing an employment practice

   made unlawful by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title

   VII”). Specifically, Plaintiff opposed sex-based harassment and discrimination by making

   reasonable, good-faith complaints regarding Barry Procope’s harassing and discriminatory

   behavior.

          68.     In retaliation for engaging in protected activity, Plaintiff suffered adverse

   employment actions when her job responsibilities were reduced and was terminated from her

   job by Defendants.




                                            Page 11 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 12 of 14 PageID 12




          69.     Stated differently, the adverse employment actions suffered by Plaintiff at the

   hands of Defendants are causally connected to her opposition and resistance of sex-based

   harassment and discrimination.

          70.     The aforementioned actions by Defendants constitute retaliation by Defendants

   in violation of Title VII of the Civil Rights Act of 1964.

          71.     Defendants’ unlawful and discriminatory employment practices were done with

   malice or with reckless indifference to the federally-protected rights of Plaintiff.

          72.     As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

   continues to suffer damages.

          WHEREFORE, Plaintiff prays for the following damages against Defendants:

                  a.      Back pay and benefits;

                  b.      Prejudgment interest on back pay and benefits;

                  c.      Front pay and benefits;

                  d.      Compensatory damages for emotional pain and suffering,

                          inconvenience, loss of enjoyment of life and humiliation;

                  e.      Punitive damages;

                  f.      Attorneys’ fees and costs;

                  g.      Injunctive relief; and

                  h.      For any other relief this Court deems just and equitable.

                                      COUNT VI
                       FLORIDA CIVIL RIGHTS ACT—RETALIATION

          73.     Plaintiff, BRITTANY GRAHAM, re-alleges and adopts, as if fully set forth

   herein, the allegations stated in Paragraphs one (1) through thirty-one (31).


                                            Page 12 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 13 of 14 PageID 13




          74.     Plaintiff engaged in protected activity by opposing an employment practice

   made unlawful by the Florida Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

   Specifically, Plaintiff opposed sex-based harassment and discrimination by making

   reasonable, good-faith complaints regarding Barry Procope’s harassing and discriminatory

   behavior.

          75.     In retaliation for engaging in protected activity, Plaintiff suffered adverse

   employment actions when her job responsibilities were reduced and was terminated from her

   job by Defendants.

          76.     Stated differently, the adverse employment actions suffered by Plaintiff at the

   hands of Defendants are causally connected to her opposition and resistance of sex-based

   harassment and discrimination.

          77.     The aforementioned actions by Defendants constitute retaliation by Defendants

   in violation of the Florida Civil Rights Act.

          78.     Defendants’ unlawful and discriminatory employment practices were done with

   malice or with reckless indifference to the state-protected rights of Plaintiff.

          79.     As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

   continues to suffer damages.

          WHEREFORE, Plaintiff prays for the following damages against Defendants:

                  a.      Back pay and benefits;

                  b.      Prejudgment interest on back pay and benefits;

                  c.      Front pay and benefits;



                                             Page 13 of 14
Case 8:20-cv-02603-SCB-AEP Document 1 Filed 11/05/20 Page 14 of 14 PageID 14




                    d.    Compensatory damages for emotional pain and suffering,

                          inconvenience, loss of enjoyment of life and humiliation;

                    e.    Punitive damages;

                    f.    Attorneys’ fees and costs;

                    g.    Injunctive relief; and

                    h.    For any other relief this Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL

              80.   Plaintiff, BRITTANY GRAHAM, demands a trial by jury on all issues so

   triable.

                    DATED this 5th day of November 2020.

                                                   FLORIN GRAY BOUZAS OWENS, LLC

                                                   Gregory A. Owens_______________________
                                                   GREGORY A. OWENS, ESQUIRE
                                                   Florida Bar No.: 51366
                                                   greg@fgbolaw.com
                                                   WOLFGANG M. FLORIN, ESQUIRE
                                                   Florida Bar No.: 907804
                                                   wolfgang@fgbolaw.com
                                                   16524 Pointe Village Drive, Suite 100
                                                   Lutz, Florida 33558
                                                   (727) 254-5255
                                                   (727) 483-7942 (fax)
                                                   Trial Attorneys for Plaintiff




                                            Page 14 of 14
